Citation Nr: 1023284	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  00-17 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the creation of the indebtedness due to overpayment 
of compensation for a dependent spouse was proper.

(The issue of entitlement to an initial disability evaluation 
in excess of 10 percent for pruritic dermatitis will be 
addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran served on active duty from June 1979 to June 
1999.  

This case comes before the Board of Veterans' Appeals (Board) 
from an Administrative Decision dated in March 2007 from the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in St. Petersburg, Florida, which determined that an 
overpayment of compensation benefits had been created.  

The Board remanded this case in October 2008 for further 
development.  The case has now been returned to the Board for 
further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to ensure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision.  Id.  The U.S. Court of Appeals for Veterans Claims 
(Court) also recently clarified that only substantial 
compliance, and not strict compliance, with the terms of an 
opinion request are required.  D'Aries v. Peake, 22 Vet. App. 
97 (2008).  In any event, the Court routinely vacates Board 
decisions based on this particular situation.  

That is, as noted above, in October 2008, the Board 
previously remanded this case for further development.  
Specifically, this case was remanded for the Agency of 
Original Jurisdiction (AOJ) to do the following: (1) secure 
all pertinent records for the Veteran that are held by the VA 
Debt Management Center (DMC); (2) secure the Veteran's claim 
for dependents (VA Form 21-686c) said to have been received 
on January 9, 2006 at the RO; (3) secure a written paid and 
due audit of the Veteran's compensation for the period of the 
overpayment; and (4) issue a Supplemental Statement of the 
Case (SSOC) if the creation of debt issue remains denied.   

The Board has thoroughly reviewed the claims folder; yet, 
there is no indication that any of this development was 
completed by the AOJ despite the Board's clear instructions 
in its October 2008 remand.  In summary, although it will 
result in additional delay in adjudicating the appeal, a 
remand is required to ensure compliance with the Board's 
previous October 2008 remand.  

Accordingly, the case is REMANDED for the following action:

1.	Please comply with the Board's previous 
October 2008 remand instructions for 
the creation of overpayment issue.  
That is, the AOJ should obtain, and 
associate with the claims file, the 
Veteran's claim for dependents (VA Form 
21-686c) said to have been received on 
January 9, 2006 at the VA RO.  In doing 
so, the AOJ should contact the VA Debt 
Management Center (DMC), to assist with 
this search, and additionally should 
obtain copies of all available records 
related to the matter on appeal that 
are held by the DMC.  The AOJ should 
document its efforts to obtain these 
records.  If requests for these records 
are not successful, the AOJ should 
inform the Veteran of the non-response 
so that he will have an opportunity to 
obtain and submit the records himself, 
in keeping with his responsibility to 
submit evidence in support of his 
claim.  

2.	Following completion of 1 above, the 
AOJ should set forth in the record a 
written paid and due audit of the 
Veteran's compensation for the period 
of the overpayment.  This audit should 
reflect, on a month-by-month basis, the 
amounts actually paid to the Veteran, 
as well as the amounts properly due.  
In addition, the audit should include 
the amount of the overpayment that was 
repaid by the Veteran.  A copy of the 
written audit should be inserted into 
the claims file and another provided to 
the Veteran and his representative.

3.	Thereafter, the AOJ should review 
whether the creation of the debt(s) at 
issue was proper.  If upon completion 
of the requested action, any issue on 
appeal remains denied, the Veteran 
should be provided with a supplemental 
statement of the case as to any issue 
remaining on appeal.  Thereafter, the 
Veteran should be afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

